DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, directed to claims 1-4 and 9-12 in the reply filed on May 19, 2022, is acknowledged.  Claims 5-8 are withdrawn as non-elected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2015/0171311 (“Kubota”) in view of U.S. Patent No. 6,523,943 (“Fukui”).
Claim 1
Kubota discloses a single-piece piezoelectric ceramics comprising as a main component a perovskite-type metal oxide represented by a compositional formula of ABO3 (paragraph [0040], ABO3), wherein an A site element in the compositional formula contains Ba and M1, the M1 being formed of at least one kind selected from the group consisting of Ca and Bi (paragraph [0039], barium with calcium), wherein a B site element in the compositional formula contains Ti and M2, the M2 being formed of at least one kind selected from the group consisting of Zr, Sn, and Hf (paragraph [0039], titanium with zirconium).
Kubota does not appear to explicitly disclose wherein concentrations of the M1 and the M2 change in at least one direction of the piezoelectric ceramics, and wherein increase and decrease directions of concentration changes of the M1 and the M2 are directions opposite to each other.  
Fukui discloses a concentration gradient of M2 changing in a thickness direction (Fig. 2, col. 3, lns 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein concentrations of the M1 and the M2 change in at least one direction of the piezoelectric ceramics, and wherein increase and decrease directions of concentration changes of the M1 and the M2 are directions opposite to each other, as disclosed by Fukui, into the device of Kubota, for the purpose of decreasing capacitance with improved piezoelectric characteristics (col. 2, lns 50-67).

Claim 2
Kubota in view of Fukui discloses a piezoelectric ceramics according to claim 1, wherein the piezoelectric ceramics contains a plurality of regions different from each other in average composition in a form of layers (Fukui, col. 8, lns 10-21).  

Claim 3
Kubota in view of Fukui disclsoses a piezoelectric ceramics according to claim 2.
Kubota in view of Fukui discloses at least three regions of different concentration (Fukui, col. 8, lns 1-9) but does not appear to explicitly disclose wherein the plurality of regions include at least three regions including: a first region in which a concentration change of at least one kind of the M1 or the M2 in a perpendicular direction of the layers is 5% or less; a second region in which the concentration change is 5% or more; and a third region in which the concentration change is 5% or less. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included regions including: a first region in which a concentration change of at least one kind of the M1 or the M2 in a perpendicular direction of the layers is 5% or less; a second region in which the concentration change is 5% or more; and a third region in which the concentration change is 5% or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the relative concentration between regions, in order to reduce stress in the piezoelectric film (Fukui, col. 7, lns 57-67).

Claim 4
Kubota in view of Fukui discloses a piezoelectric ceramics according to claim 1, further comprising a Mn component in an amount of 0.3 part by mol or more and 1.5 parts by mol or less on a metal basis with respect to 100 parts by mol of the perovskite-type metal oxide (Kubota, paragraph [0197], Table 1, example 4, greater than 0.3 mol).  

Claim 9
Kubota in view of Fukui discloses a piezoelectric element comprising: a first electrode (Kubota, Fig. 2B, first electrode 501); a piezoelectric ceramics portion (Kubota, piezoelectric portion 504); and- 70 -10191207US01 a second electrode (Kubota, second electrode 503), wherein a piezoelectric ceramics for forming the piezoelectric ceramics portion comprises the piezoelectric ceramics of claim 1 (Kubota, Fig. 2B).  

Claim 10
Kubota in view of Fukui discloses a piezoelectric element according to claim 9, wherein the piezoelectric ceramics portion includes at least one internal electrode, and the piezoelectric element has a multilayered structure in which piezoelectric ceramics layers each formed of the piezoelectric ceramics and the at least one internal electrode in a form of a layer are alternately stacked (Kubota, Fig. 2B, alternately stacked piezoelectric structure with electrodes).  

Claim 11
Kubota in view of Fukui discloses a vibration device comprising a vibration body including a diaphragm including the piezoelectric element of claim 9 (Kubota, Fig. 3A).  

Claim 12
Kubota in view of Fukui discloses an electronic device comprising the piezoelectric element of claim 9 (Kubota, Fig. 3B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853